Exhibit 10.1

AMENDMENT NO. 1 (this “Amendment”), dated as of November 15, 2013, by and among
T-MOBILE USA, INC., a Delaware corporation (the “Borrower”), T-MOBILE US, INC.,
a Delaware corporation (“Parent”), and each of the Subsidiaries (as defined in
the Credit Agreement defined below) of Parent signatory hereto, DEUTSCHE TELEKOM
AG, an Aktiengesellschaft organized and existing under the laws of the Federal
Republic of Germany (“DT”), as the initial Lender, the other Lenders signatory
hereto, and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity
and together with its successors in such capacity, the “Administrative Agent”),
to that certain Credit Agreement, dated as of May 1, 2013, by and among the
Borrower, DT, as initial lender, and the other financial institutions and
entities from time to time parties thereto (the “Lenders”), and the
Administrative Agent (as amended, supplemented, amended and restated or
otherwise modified prior to the date hereof, the “Credit Agreement”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

WHEREAS, the Loan Parties and Required Lenders wish to make certain amendments
to the Credit Agreement authorized by Section 11.1 of the Credit Agreement as
set forth in Section 1 below, including certain modifications to the required
Debt to Cash Flow Ratio for purposes of certain covenants;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendments.

Effective as of the Amendment No. 1 Effective Date (as defined below), the
Required Lenders hereby agree as follows:

(a) Section 1.1 shall be amended to add the following defined terms in the
appropriate alphabetical ordering:

“Amendment No. 1” means Amendment No.1 to this Agreement dated as of November
15, 2013 among Parent, the Borrower, the Subsidiaries of Parent parties thereto,
the Administrative Agent and the Required Lenders.

“Debt to Cash Flow Reference Ratio” means, in respect of any calculation of the
Debt to Cash Flow Ratio hereunder as of any date of determination, a ratio equal
to (x) if the four most recent full Fiscal Quarters ending immediately prior to
such date of determination, for which internal financial statements are
available, end on or prior to December 31, 2013, 5.00 to 1.00, (y) if the four
most recent full Fiscal Quarters ending immediately prior to such date of
determination, for which internal financial statements are available, end after
December 31, 2013 and on or prior to December 31, 2014, 4.50 to 1.00, and (z) if
the four most recent full Fiscal Quarters ending immediately prior to such date
of determination, for which internal financial statements are available, end
after December 31, 2014, 4.00 to 1.00.

(b) Section 1.1 shall be amended to insert, immediately following the
parenthetical phrase “(in each case, measured on the date each such Investment
was made and without giving



--------------------------------------------------------------------------------

effect to subsequent changes in value)” in clause (k) of the definition of
“Permitted Investments” therein, and prior to the comma succeeding such
parenthetical phrase, the clause “ that are at the time outstanding”.

(c) Section 1.1 shall be amended to insert, immediately following the term “this
Agreement,” in the definition of “Loan Documents” therein, the term “Amendment
No. 1,”.

(d) Section 6.2(c) shall be amended to delete in its entirety the ratio “4.00 to
1.00” and to insert in lieu thereof the phrase “the Debt to Cash Flow Reference
Ratio as of such date”.

(e) Section 8.2(o) shall be amended to delete in its entirety the ratio “4.0 to
1” and to insert in lieu thereof the phrase “the Debt to Cash Flow Reference
Ratio as of such date of incurrence”.

(f) Section 8.18 shall be amended to delete in its entirety the ratio “4.00 to
1.00” and to insert in lieu thereof the phrase “the Debt to Cash Flow Reference
Ratio as of such last day”.

Section 2. Representations and Warranties. The Borrower and Parent, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders that:

(a) The execution and delivery of this Amendment is within each of the
Borrower’s and Parent’s organizational powers and has been duly authorized by
all necessary organizational action on the part of each of the Borrower and
Parent. This Amendment has been duly executed and delivered by each of the
Borrower and Parent and constitutes a legal, valid and binding obligation of
each of the Borrower and Parent, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally, subject to general principles of equity and subject
to implied covenants of good faith and fair dealing. This Amendment will not
violate any Requirement of Law in any material respect, will not violate or
result in a default or require any consent or approval under any indenture,
agreement or other instrument binding upon any Loan Party or its property, or
give rise to a right thereunder to require any payment to be made by any Loan
Party, except in each case for violations, defaults or the creation of such
rights that would not reasonably be expected to result in a Material Adverse
Effect.

(b) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

Section 3. Effectiveness. This Amendment shall become effective on the date (the
“Amendment No. 1 Effective Date”) on which (i) the Administrative Agent shall
have received counterparts of this Amendment executed by the Borrower, Parent,
each of the Subsidiary Guarantors as of such date, and the Required Lenders and
(ii) the Borrower shall have paid all reasonable out of pocket costs and
expenses of the Administrative Agent and DT in connection with the preparation,
negotiation and execution of this Amendment (including the reasonable fees and
expenses of legal counsel to each of the Administrative Agent and DT).

Section 4. Counterparts. This Amendment may be executed on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Amendment by facsimile or electronic transmission shall
be effective as delivery of a manually executed counterpart hereof.

 

-2-



--------------------------------------------------------------------------------

Section 5. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 7. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent, in each case under the Credit Agreement or any other Loan
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Loan Document. Except as expressly set forth herein, each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect. Each Loan Party reaffirms its
obligations under the Loan Documents to which it is party. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the Amendment No. 1 Effective Date, all references to the Credit Agreement
in any Loan Document and all references in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement as amended by this Amendment.

[Remainder of page intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

    T-MOBILE USA, INC. By:  

/s/ David A. Miller

Name:   David A. Miller Title:   Executive Vice President, General Counsel and
Secretary     T-MOBILE US, INC. By:  

/s/ David A. Miller

Name:   David A. Miller Title:   Executive Vice President, General Counsel and
Secretary

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

GSV LLC

METROPCS 700 MHZ, LLC

METROPCS AWS, LLC

METROPCS CALIFORNIA, LLC

METROPCS FLORIDA, LLC

METROPCS GEORGIA, LLC

METROPCS MASSACHUSETTS, LLC

METROPCS MICHIGAN, INC.

METROPCS NETWORKS CALIFORNIA, LLC

METROPCS NETWORKS FLORIDA, LLC

METROPCS NETWORKS, LLC

METROPCS NEW YORK, LLC

METROPCS TEXAS, LLC

METROPCS NEVADA, LLC

METROPCS PENNSYLVANIA, LLC

POWERTEL MEMPHIS LICENSES, INC.

POWERTEL/MEMPHIS, INC.

SUNCOM WIRELESS HOLDINGS, INC.

SUNCOM WIRELESS INVESTMENT COMPANY, LLC

SUNCOM WIRELESS LICENSE COMPANY, LLC

SUNCOM WIRELESS MANAGEMENT COMPANY, INC.

SUNCOM WIRELESS OPERATING COMPANY, L.L.C.

SUNCOM WIRELESS PROPERTY COMPANY, L.L.C.

SUNCOM WIRELESS, INC.

T-MOBILE CENTRAL LLC

T-MOBILE LICENSE LLC

T-MOBILE NORTHEAST LLC

T-MOBILE PCS HOLDINGS LLC

T-MOBILE PUERTO RICO HOLDINGS LLC

T-MOBILE PUERTO RICO LLC

T-MOBILE RESOURCES CORPORATION

T-MOBILE SOUTH LLC

T-MOBILE SUBSIDIARY IV CORPORATION

T-MOBILE US, INC.

T-MOBILE WEST LLC

TRITON PCS FINANCE COMPANY, INC.

TRITON PCS HOLDINGS COMPANY L.L.C.

VOICESTREAM PCS I IOWA CORPORATION

VOICESTREAM PITTSBURGH GENERAL PARTNER, INC.

VOICESTREAM PITTSBURGH, L.P.

 

By:  

/s/ David A. Miller

Name:   David A. Miller Title:   Authorized Person of each of the Above Entities

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

  /s/ Tasvir Hasan

Name:   Tasvir Hasan Title:   Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

DEUTSCHE TELEKOM AG,

as a Lender

By:  

  /s/ Dr. Igor Soczynski

Name:   Dr. Igor Soczynski Title:   VP Treasury

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

DEUTSCHE TELEKOM AG,

as a Lender

By:  

  /s/ Juergen Kistner

Name:   Juergen Kistner Title:   VP Treasury

 

[Signature Page to Amendment No. 1]